FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The seven sheets drawings (Fig.1-7) filed on February 25, 2020 are acceptable.

3.	Claims 1-6 are currently active and pending with claim 1 as a sole independent claim.  Claim 1 is claiming (1) a first system coil, a first drive circuit, a first temperature sensor; (2) a second system coil, a second drive circuit, a second temperature sensor.  The circuit (1) and the circuit (2) are arranged in parallel and jointly input to a signal output circuit.  The signal output circuit outputs a signal depending on whether the open state or not open state of the circuit (1) and/or circuit (2).   No prior art has taught this type of system.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is 571-272-2072 (USPTO) or 703-913-5607 (a remote office).  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDUARDO COLON-SANTANA can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Friday, April 2, 2021